Title: To Thomas Jefferson from Benjamin Smith Barton, 5 September 1796
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia, September 5th, 1796.
                    
                    Sometime since, I wrote to you, in answer to the letter which you had written to my deceased uncle, Mr. Rittenhouse. At the same time, I did myself the pleasure to send to you a copy of my memoir, concerning the fascinating faculty which has been ascribed to different species of Serpents. As these went by a private hand, I am doubtful whether you have received them. In my letter, I requested that you would inform me to whom I should pay the money, which you kindly lent to me, a considerable time since. I have now to make the same request.
                    We are anxious to see your memoir concerning the bones which you mention to have been found in digging for nitre. I wish it could be sent soon, in which case it would be in time for the 4th vol. of the Transactions,  now in press. I do not imagine that this volume can be closed in less than four weeks from this date. We are slow in our motions. I am, Sir, with the greatest respect, your most humble and obedient servant, &c.
                    
                        Benjamin Smith Barton
                    
                    
                        P.S. Be so kind as to make my compliments to Mr. Randolph. I have lately discovered, in the vicinity of this city, a new species of Dipus, or Jerboa. It is a very beautiful animal. I call it Dipus Americanus, in vol. 4th of the Transactions.
                    
                